Christianson, Ch. J.
(concurring specially). I agree with Mr. Justice Birdzell as to tbe theory upon which plaintiff’s recovery in this case must be sustained. I have bad considerable, and still entertain some, doubt as to tbe sufficiency of tbe evidence to establish any false representations on tbe part of tbe defendant. But when all tbe evidence, facts, and circumstances are considered, I am not prepared to say that there is no substantial evidence whatever tending to support tbe findings of tbe jury.